                Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 1 of 47




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                  Case No. 6:20-cv-1073


                v.                                         JURY TRIAL DEMANDED


     POSTMATES, INC., SUBWAY
     SANDWICH SHOPS INC.,
     SUBWAY SUBS, INC., FRANCHISE
     WORLD HEADQUARTERS, LLC
     d/b/a SUBWAY RESTAURANTS
     d/b/a SUBWAY, and DOCTOR’S
     ASSOCIATES, INC.,

                Defendants


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

 Infringement against Postmates, Inc., and against Subway Sandwich Shops Inc., Subway Subs, Inc.,

 Franchise World Headquarters, LLC d/b/a Subway Restaurants d/b/a Subway, and Doctor’s Associates,

 Inc., and alleges, upon information and belief, as follows:

                                             THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      On information and belief, Postmates, Inc. (“Postmates”) is a foreign for-profit corporation

        organized and existing under the laws of the State of Delaware, with a principal place of business



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              1
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 2 of 47




     located in the State of California. Postmates may be served through its registered agent in the

     State of Texas at CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

     On information and belief, Postmates sells and offers to sell products and services throughout the

     State of Texas, including in this judicial District, and introduces services via its infringing

     systems into the stream of commerce knowing and intending that they would be extensively used

     in the State of Texas and in this judicial District.        On information and belief, Postmates

     specifically targets customers in the State of Texas and in this judicial District.

3.   Upon information and belief, Subway Sandwich Shops, Inc. (“SSSI”) is a corporation organized

     and existing under the laws of the State of Connecticut, with their principal place of business at

     325 Sub Way, Milford, Connecticut 06461.

4.   Upon information and belief, Subway Subs, Inc. (“SSI”) is a corporation organized and existing

     under the laws of the State of Delaware, with their principal place of business at 325 Sub Way,

     Milford, Connecticut 06461.

5.   Upon information and belief, Subway, Franchise World Headquarters, LLC d/b/a Subway

     Restaurants d/b/a Subway (“FWH”) is a limited liability company organized and existing under

     the laws of the State of Connecticut, with their principal place of business at 325 Sub Way,

     Milford, Connecticut 06461.

6.   Upon information and belief, Subway, Doctor’s Associates, Inc. (“DAI”) is a corporation

     organized and existing under the laws of the State of Florida, with their principal place of

     business at 700 South Royal Poinciana Boulevard, Suite 500, Miami Springs, Florida 33166.

7.   On information and belief, Defendants SSSI, SSI, FWH, and DAI are all direct subsidiaries of

     Defendant Subway US Holdings, LLC (“SUSH”). On information and belief, SUSH owns 100%

     of each of SSSI, SSI, FWH, and DAI. On information and belief, each of SSSI, SSI, FWH, DAI,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           2
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 3 of 47




      and SUSH may be served with process by serving the registered agent for SUSH, at Corporation

      Service Company, 251 Little Falls Drive, Wilmington DE 19808.

8.    Defendants SSSI, SSI, FWH, DAI, and SUSH are referred to collectively herein as “Subway.”

9.    On information and belief, Subway uses the Accused Instrumentalities to solicit customers for

      business throughout this District (including, but not limited to, the location at 1931 E. Ben White

      Blvd., Austin, Texas). See, e.g., Fig. 1.




                                              FIGURE 1

      See https://postmates.com/search?q=SUBWAY.

10.   On information and belief, Postmates, Inc. and Subway are engaged in a joint venture for the

      purpose of benefitting from the sale and use of the Accused Instrumentalities, as described

      below. See, e.g., Figs. 2 and 3.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             3
             Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 4 of 47




                                          FIGURE 2

     See https://postmates.com/partner.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               4
                  Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 5 of 47




                                              FIGURE 3

      See https://postmates.com/blog/postmates-x-subway/.

                                       JOINT ENTERPRISE

11.   On information and belief, Defendants Postmates and Subway (collectively as “Defendants”)

      have jointly and severally entered into and formed a joint enterprise for the purpose of exploiting

      and profiting from the sale and use of the Accused Instrumentalities, as detailed herein.

12.   On information and belief, the Defendants have together entered into an express or implied

      agreement to exploit and profit from the sale and use of the Accused Instrumentalities.

13.   On information and belief, Defendants generate revenues, business goodwill, and market share,

      which bolsters their respective reputations and ability to generate sales to other customers in this

      District.

14.   On information and belief, the actions of the Defendants were carried out in furtherance of the

      common purpose of exploiting and profiting from the use of accused instrumentalities in this

      District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              5
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 6 of 47




15.   On information and belief, the actions of the Defendants complained of herein benefit

      Defendants and, as such, exhibits a common pecuniary interest (including but not limited to

      revenues, goodwill, market share, and sales advantage) among the Defendants.




                                           FIGURE 4




                                           FIGURE 5




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     6
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 7 of 47




                                   FIGURE 6




                                   FIGURE 7




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              7
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 8 of 47




                                               FIGURE 8




                                               FIGURE 9

      See https://postmates.com/partner.

16.   On information and belief, each of the Defendants are sophisticated parties and entered into

      agreements such that each Defendant exercises control of the use of the accused instrumentalities.

17.   The joint enterprise exists and operates in this judicial District.

                                      JURISDICTION AND VENUE

18.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             8
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 9 of 47




19.   This Court has personal jurisdiction over Defendants.        Defendants have continuous and

      systematic business contacts with the State of Texas. Defendant Postmates directly conducts

      business extensively throughout this District, by distributing, making, using, offering for sale,

      selling, and advertising (including the provision of interactive web pages and mobile

      applications) its services in the State of Texas and in this District. Defendant Postmates has

      purposefully and voluntarily made its infringing systems available to residents of this District

      and into the stream of commerce with the intention and expectation that they will be purchased

      and used by consumers in this District. See Figs. 10-12. The Subway Defendants collectively do

      substantial business in this District, with dozens of locations in Austin, Waco, San Antonio, El

      Paso, and many other cities and towns in the District.




                                             FIGURE 10

      See https://postmates.com/delivery/austin




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           9
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 10 of 47




                                            FIGURE 11

      See https://postmates.com/delivery/waco-tx/restaurant




                                            FIGURE 12

      See https://postmates.com/delivery/sanantonio

20.   Moreover, on information and belief, the Accused Instrumentalities are hosted on the Cloudflare

      Network which, in turn, comprises multiple data centers in the State of Texas.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        10
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 11 of 47




                                         FIGURE 13

     See https://check-host.net/ip-info?host=www.postmates.com




                                         FIGURE 14

     See https://www.cloudflare.com/network/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               11
                 Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 12 of 47




21.   On information and belief, the Cloudflare Texas data centers are under the joint direction and

      control of Cloudflare and Postmates, including through the installation/loading and maintenance

      of Postmates software and equipment, such that it is a “regular and established place of business”

      of Postmates. See, e.g., https://postmates.com/blog/leveraging-cloudflare-workers-to-simplify-a-

      strict-nonce-based-content-security-policy-csp.

22.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

      §§ 1391(c)(2) and 1400(b). As noted above, each Defendant maintains regular and established

      places of business in the State of Texas, and the joint enterprise exists and operates in this

      judicial District.

                                        PATENTS-IN-SUIT

23.   GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

24.   The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

25.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

26.   The GGS Patents each include numerous claims defining distinct inventions.

27.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

28.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           12
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 13 of 47




      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

29.   GreatGigz Solutions, LLC alleges infringement on the part of Defendants of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

30.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

31.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            13
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 14 of 47




      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

32.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.

33.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           14
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 15 of 47




      to the first communication device or to a second communication device.               The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.

34.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching postmates.com was still more than a decade away.

35.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

36.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

37.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

38.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             15
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 16 of 47




      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment

      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

39.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               16
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 17 of 47




      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

40.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of

      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

41.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          17
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 18 of 47




      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

42.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

43.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              18
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 19 of 47




      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

44.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

45.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

46.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

47.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              19
                Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 20 of 47




      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

48.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

49.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

50.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

51.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            20
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 21 of 47




      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

52.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

53.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)

      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,

      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)

      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

54.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            21
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 22 of 47




      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

55.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.

56.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

57.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

58.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            22
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 23 of 47




59.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

60.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).

                            THE ACCUSED INSTRUMENTALITIES

61.   Upon information and belief, Defendants make, sell, advertise, offer for sale, use, or otherwise

      provide the Postmates website and its ancillary sites, including its various Mobile Applications,

      in the United States. The Postmates apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing job search

      and/or recruitment services to individuals (including job seekers, contractors, and employers) in

      the United States. The Postmates system comprises an apparatus with multiple interconnected

      infrastructures that infringe the Asserted Patents. The public-facing aspect of the Postmates

      apparatus is the Postmates website, which is available at www.postmates.com, together with the

      associated Postmates Mobile Applications for Consumers, Drivers, and Merchants, respectively.

      Collectively, all of the foregoing comprises the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           23
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 24 of 47




                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

62.   Plaintiff incorporates the above paragraphs by reference.

63.   Defendants have been on actual notice of the ’194 Patent at least as early as the date each

      received service of the Original Complaint in this matter.

64.   Upon information and belief, Defendant Postmates owns and controls the operation of the

      Accused Instrumentalities and generates substantial financial revenues therefrom.

65.   Upon information and belief, Defendants have each directly infringed and continue to directly

      infringe at least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or,

      offering for sale the Accused Instrumentalities.

66.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.          On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Cloudflare data centers located across the

      United States. See Fig 14.

67.   On information and belief, the Postmates Accused Instrumentalities comprise data centers

      housing memory devices, processing devices, receivers, and transmitters. Such components are

      maintained in the servers and associated hardware of the aforementioned data centers.

68.   As described above (see ¶¶ 66-67), and on information and belief, the Postmates Accused

      Instrumentalities comprise a memory device, which stores information regarding at least work

      schedule information and/or scheduling information for individual drivers (which Postmates calls



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         24
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 25 of 47




     the “Fleet”) in the Postmates network, each of whom are, on information and belief, employed

     by Postmates as independent contractors. See Figs. 15-17.




                                          FIGURE 15

     See https://apps.apple.com/us/app/postmates-fleet/id1173661815




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    25
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 26 of 47




                                           FIGURE 16

      See https://fleet.postmates.com/




                                           FIGURE 17

      See https://about.postmates.com/legal/terms

69.   On information and belief, the Postmates Accused Instrumentalities store work schedule

      information for each such Fleet Driver (independent contractor) by virtue of the Postmates

      Driver (Fleet) App, which allows Drivers to set their availability (by “going online”) for order

      deliveries. See Figs. 18-21.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         26
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 27 of 47




                                        FIGURE 18

     See https://www.Postmates.com/dasher/signup/#faq




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               27
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 28 of 47




                                          FIGURE 19

     See https://www.ridester.com/postmates-fleet/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               28
            Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 29 of 47




                                          FIGURE 20

     See “How to Use the Postmates App as a New Fleet Delivery Driver” available at:
     https://www.youtube.com/watch?v=naFg-Z0Tujg




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             29
             Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 30 of 47




                                           FIGURE 21

      See “How to Use the Postmates App as a New Fleet Delivery Driver” available at:
      https://www.youtube.com/watch?v=naFg-Z0Tujg


70.   As described above (see ¶¶ 66-67), and on information and belief, the Postmates Accused

      Instrumentalities comprise a receiver for receiving a first request from a first communication

      device (e.g., the mobile device or computing device of the Postmates Mobile App for Consumers

      or of the Postmates web page at www.postmates.com) associated with a hiring entity (e.g., the

      user of the Postmates Consumer App and/or the user of the Postmates web page at

      postmates.com). On information and belief, when a user seeks to place a food order using the


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       30
             Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 31 of 47




     Postmates apparatus, a first request is generated to obtain the work schedule information for the

     known available Fleet Drivers (independent contractors) in order to generate an estimated time

     of arrival (ETA). If acceptable, the user has the option of placing the food order and completing

     the transaction. See Figs. 22-23. The generation of the ETA is performed by the processing

     device and its related software (as discussed above, see ¶¶ 66-67) of the Accused

     Instrumentality, and is generated in real-time upon the processing of the information contained in

     the first request. On information and belief, the delivery of the ETA to the first communication

     device originates with the transmitter and its associated software of the Accused Instrumentality

     and contains work scheduling information for the known available independent contractors.




                                               FIGURE 22



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          31
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 32 of 47




      See “How to Use Postmates – Get Food Delivered”, available at:
      https://www.youtube.com/watch?v=_zsl2R2C2MA




                                            FIGURE 23

      See https://www.lifewire.com/what-is-postmates-4628323.


71.   On information and belief, when a consumer submits a food order using the Postmates Accused

      Instrumentalities, the order comprises a second request to engage and obtain the Postmates

      Driver in the vicinity, and to thereafter receive delivery/status information. Such orders are

      transmitted electronically (via, for example, the Internet) from the first communication device to

      the receiver of the Accused Instrumentality, and such orders contain information for reserving,

      engaging, or requesting the services of the Postmates Independent Contractor. The processing

      device of the Accused Instrumentality processes the information contained in the second request


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           32
             Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 33 of 47




     in order to reserve the services of the Independent Contractor. On information and belief, the

     Postmates Drivers are notified via “push notification” when a new food order is available for

     fulfillment. On information and belief, Driver are notified of available delivery opportunities

     based on their proximity to the restaurant that the consumer has ordered from. On information

     and belief, a delivery opportunity is assigned to the first notified Driver that accepts the batch.

     The notification to drivers is carried out by way of one or more “second messages” containing

     the details of the opportunity, and are transmitted from the transmitter of the Accused

     Instrumentality to the second communication device (e.g., the mobile device of the Postmates

     Fleet Mobile App for drivers) associated with the driver. The second request is confirmed, and

     the consumer is given real-time information regarding the Driver’s progress via the Postmates

     Consumer App. See Figs. 19-20.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           33
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 34 of 47




                                                  FIGURE 24

      See https://www.lifewire.com/what-is-postmates-4628323

72.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant Postmates in the United States, and such apparatus directly performs all functionality

      as claimed.

73.   The foregoing infringement on the part of Defendants has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

74.   Each of Defendants’ aforesaid activities have been without authority and/or license from

      Plaintiff.

75.   Defendants have each been on notice of infringement of the ‘194 Patent at least as early as the

      date each received service of the Original Complaint in this matter. As such, to the extent each

      Defendant continues its infringing activity post-notice, then all such activity is necessarily willful

      and deliberate.

76.   On information and belief, each Defendant has a policy or practice of not reviewing the patents

      of others. Further on information and belief, each Defendant instructs its employees to not

      review the patents of others for clearance or to assess infringement thereof. As such, each

      Defendant has been willfully blind to the patent rights of Plaintiff.

77.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

      damages, pursuant to 35 U.S.C. § 284.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               34
                  Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 35 of 47




78.   Defendants have jointly and severally entered into and formed a joint enterprise for the purpose

      of exploiting and profiting from the sale and use of the Accused Instrumentalities, as detailed

      herein.

79.   On information and belief, the Defendants have together entered into an express or implied

      agreement to exploit and profit from the sale and use of the Accused Instrumentalities. On

      information and belief, Defendants generate revenues, business goodwill, and market share,

      which bolsters their respective reputations and ability to generate sales to other customers in this

      District.

80.   On information and belief, the actions of the Defendants were carried out in furtherance of the

      common purpose of exploiting and profiting from the use of Accused Instrumentalities in this

      District.

81.   On information and belief, the actions of the Defendants complained of herein benefit

      Defendants and, as such, exhibits a common pecuniary interest (including but not limited to

      revenues, goodwill, market share, and sales advantage) among the Defendants.

82.   On information and belief, each of the Defendants are sophisticated parties and entered into

      agreements such that each Defendant exercises control of the use of the accused

      instrumentalities.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

83.   Plaintiff incorporates the above paragraphs by reference.

84.   Defendants have each been on actual notice of the ’086 Patent at least as early as the date each

      received service of the Original Complaint in this matter.

85.   Upon information and belief, Defendant Postmates owns and controls the operation of the

      Accused Instrumentalities and generates substantial financial revenues therefrom.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 36 of 47




86.   Upon information and belief, Defendants have each directly infringed and continue to directly

      infringe at least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or,

      offering for sale the Accused Instrumentalities.

87.   As discussed above (see ¶¶ 66-67), the Accused Instrumentalities comprise an apparatus for

      providing recruitment information, including an apparatus comprising a memory device, a

      processing device, and a transmitter. The infringing apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for

      providing recruitment information and services to individuals (including individuals,

      independent contractors, temporary workers, and/or freelancers) in the United States.      On

      information and belief, the Accused Instrumentalities comprise an apparatus with multiple

      interconnected infrastructures, including but not limited to multiple data centers, including

      Cloudflare data centers located across the United States.

88.   As discussed above (see ¶¶ 66-67), and on information and belief, the Postmates Accused

      Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

      and transmitters.

89.   As discussed above (see ¶ 68), and on information and belief, the Postmates Accused

      Instrumentalities comprise a memory device, which stores information regarding individuals

      available for applying for a job opportunity or hiring need. On information and belief, the

      Postmates memory device stores information concerning Drivers who are available and willing

      to accept assignments within the Postmates network. Each such Driver, on information and

      belief, is employed by Postmates as an independent contractor and is retained by users of the

      Postmates apparatus to perform specific, defined tasks for the benefit of the user.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       36
              Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 37 of 47




90.   As discussed above (see ¶ 69), and on information and belief, the Postmates Accused

      Instrumentalities store work schedule information for each such Driver (independent contractor)

      by virtue of the Postmates Fleet Driver App, which allows Drivers to set their availability for

      food order delivery.

91.   As discussed above (see ¶¶ 70-71), and on information and belief, the Postmates Accused

      Instrumentalities comprise a processing device which automatically detects and processes

      searching events, which occur when a user of the Postmates apparatus submits a food order (each

      of which are detected in real-time (i.e., automatically) by the Accused Instrumentality). Each

      such food order comprises a job posting for Postmates Drivers, and otherwise comprises an event

      which creates an interest in an individual (the Driver) to seek and accept the position. On

      information and belief, information relating to such requests is stored in the memory device of

      the Accused Instrumentality.

92.   As discussed above (see ¶¶ 70-71), and on information and belief, the Postmates Accused

      Instrumentalities comprise a processing device which processes the information relating to the

      search request and information regarding the individual drivers to generate a message containing

      information regarding the individual, e.g., the Driver, (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location). The message is

      transmitted to the communication device (i.e,, the mobile device of the Postmates Mobile

      Application of the user) associated with the user (employer or hiring entity) electronically via the

      Postmates Mobile Application or via the Postmates website.

93.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant Postmates in the United States, and such apparatus directly performs all functionality

      as claimed.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             37
                 Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 38 of 47




94.    The foregoing infringement on the part of Defendants has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’086 Patent.

95.    Each of Defendants’ aforesaid activities have been without authority and/or license from

       Plaintiff.

96.    Defendants have each been on notice of infringement of the ‘086 Patent at least as early as the

       date each received service of the Original Complaint in this matter. As such, to the extent each

       Defendant continues its infringing activity post-notice, then all such activity is necessarily willful

       and deliberate.

97.    On information and belief, each Defendant has a policy or practice of not reviewing the patents

       of others. Further on information and belief, each Defendant instructs its employees to not

       review the patents of others for clearance or to assess infringement thereof. As such, each

       Defendant has been willfully blind to the patent rights of Plaintiff.

98.    Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

99.    Defendants have jointly and severally entered into and formed a joint enterprise for the purpose

       of exploiting and profiting from the sale and use of the Accused Instrumentalities, as detailed

       herein.

100.   On information and belief, the Defendants have together entered into an express or implied

       agreement to exploit and profit from the sale and use of the Accused Instrumentalities. On

       information and belief, Defendants generate revenues, business goodwill, and market share,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                38
                   Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 39 of 47




       which bolsters their respective reputations and ability to generate sales to other customers in this

       District.

101.   On information and belief, the actions of the Defendants were carried out in furtherance of the

       common purpose of exploiting and profiting from the use of Accused Instrumentalities in this

       District.

102.   On information and belief, the actions of the Defendants complained of herein benefit

       Defendants and, as such, exhibits a common pecuniary interest (including but not limited to

       revenues, goodwill, market share, and sales advantage) among the Defendants.

103.   On information and belief, each of the Defendants are sophisticated parties and entered into

       agreements such that each Defendant exercises control of the use of the accused

       instrumentalities.

                                            COUNT III
                              Infringement of U.S. Patent No. 9,760,864

104.   Plaintiff incorporates the above paragraphs by reference.

105.   Upon information and belief, Defendant Postmates owns and controls the operation of the

       Accused Instrumentalities and generates substantial financial revenues therefrom.

106.   Upon information and belief, Defendants have each directly infringed at least Claim 1 of the

       ’864 Patent by making, using, importing, selling, and/or, offering for sale the Accused

       Instrumentalities.

107.   As discussed above (see ¶¶ 66-67), and on information and belief, the Accused Instrumentalities

       comprise an apparatus for providing recruitment information, which comprises at least a memory

       device, a receiver, a processor, and a transmitter. The infringing apparatus comprises servers,

       hardware, software, and a collection of related and/or linked web pages and mobile applications

       for providing recruitment information and services to individuals (including individuals,



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              39
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 40 of 47




       independent contractors, temporary workers, and/or freelancers) in the United States.         On

       information and belief, the Accused Instrumentalities comprise an apparatus with multiple

       interconnected infrastructures, including but not limited to multiple data centers, including

       Cloudflare data centers located across the United States.

108.   As discussed above (see ¶¶ 66-67), and on information and belief, the Postmates Accused

       Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

       and transmitters.

109.   As discussed above (see ¶ 68), and on information and belief, the Postmates Accused

       Instrumentalities comprise a memory device or database, which stores at least work schedule

       information and/or scheduling information for individual Drivers in the Postmates network, each

       of whom are, on information and belief, employed by Postmates as independent contractors.

110.   As discussed above (see ¶ 69), and on information and belief, the Postmates Accused

       Instrumentalities store work schedule information for each such Driver (independent contractor)

       by virtue of the Postmates Fleet Driver App, which allows Drivers to set their availability for

       food order delivery opportunities.

111.   As discussed above (see ¶ 70), and on information and belief, the Postmates Accused

       Instrumentalities comprise a receiver for receiving a first request from a communication device

       associated with a hiring entity (e.g., the user of the Postmates Consumer App and/or the user of

       the Postmates web page at www.postmates.com). On information and belief, when a user seeks

       to place an order using the Postmates apparatus, a first request is generated to obtain the work

       schedule information for the known available Drivers (independent contractors) in order to

       generate an estimated time of arrival (ETA). If acceptable, the user has the option of placing the

       food order and completing the transaction.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            40
                Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 41 of 47




112.   As discussed above (see ¶ 71), and on information and belief, when a consumer submits a food

       order using the Postmates Accused Instrumentalities, the food order comprises a second request

       to engage and obtain the Postmates Driver in the vicinity, and to thereafter receive

       delivery/status information. On information and belief, the Postmates Drivers are notified via

       “push notification” when a new food order is available for fulfillment. On information and

       belief, Drivers are notified of available delivery opportunities based on their proximity to the

       restaurant that the consumer has ordered from. On information and belief, a delivery opportunity

       is assigned to the first notified Driver that accepts the batch. The second request is confirmed,

       and the consumer is given real-time information regarding the Driver’s progress via the

       Postmates Consumer App.

113.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

       Defendant Postmates in the United States, and such apparatus directly performs all functionality

       as claimed.

114.   The foregoing infringement on the part of Defendants has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’864 Patent.

115.   Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

116.   Defendants have each been on notice of infringement of the ’864 Patent at least as early as the

       date each received service of the Original Complaint.

117.   On information and belief, each Defendant has a policy or practice of not reviewing the patents

       of others. Further on information and belief, each Defendant instructs its employees to not




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           41
                   Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 42 of 47




       review the patents of others for clearance or to assess infringement thereof. As such, each

       Defendant has been willfully blind to the patent rights of Plaintiff.

118.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

119.   Defendants have jointly and severally entered into and formed a joint enterprise for the purpose

       of exploiting and profiting from the sale and use of the Accused Instrumentalities, as detailed

       herein.

120.   On information and belief, the Defendants have together entered into an express or implied

       agreement to exploit and profit from the sale and use of the Accused Instrumentalities. On

       information and belief, Defendants generate revenues, business goodwill, and market share,

       which bolsters their respective reputations and ability to generate sales to other customers in this

       District.

121.   On information and belief, the actions of the Defendants were carried out in furtherance of the

       common purpose of exploiting and profiting from the use of Accused Instrumentalities in this

       District.

122.   On information and belief, the actions of the Defendants complained of herein benefit

       Defendants and, as such, exhibits a common pecuniary interest (including but not limited to

       revenues, goodwill, market share, and sales advantage) among the Defendants.

123.   On information and belief, each of the Defendants are sophisticated parties and entered into

       agreements such that each Defendant exercises control of the use of the accused

       instrumentalities.

                                             COUNT IV
                              Infringement of U.S. Patent No. 10,096,000

124.   Plaintiff incorporates the above paragraphs by reference.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              42
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 43 of 47




125.   Upon information and belief, Defendant Postmates owns and controls the operation of the

       Accused Instrumentalities and generates substantial financial revenues therefrom.

126.   Upon information and belief, Defendants have each directly infringed at least Claim 1 of the

       ’000 Patent by making, using, importing, selling, and/or, offering for sale the Accused

       Instrumentalities.

127.   As discussed above (see ¶¶ 66-67), and on information and belief, the Accused Instrumentalities

       comprise an apparatus for providing recruitment information; such apparatus comprises at least a

       memory device, a receiver, a processing device, and a transmitter. The infringing apparatus

       comprises servers, hardware, software, and a collection of related and/or linked web pages and

       mobile applications for providing recruitment information and services to individuals (including

       individuals, independent contractors, temporary workers, and/or freelancers) in the United States.

       On information and belief, the Accused Instrumentalities comprise an apparatus with multiple

       interconnected infrastructures, including but not limited to multiple data centers, including

       Cloudflare data centers located across the United States.

128.   As discussed above (see ¶¶ 66-67), and on information and belief, the Postmates Accused

       Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

       and transmitters.

129.   As discussed above (see ¶ 68), and on information and belief, the Postmates Accused

       Instrumentalities comprise a memory device or database, which stores information regarding at

       least work schedule information and/or scheduling information for Drivers in the Postmates

       network, each of whom are, on information and belief, employed by Postmates as independent

       contractors.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            43
               Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 44 of 47




130.   As discussed above (see ¶ 69), and on information and belief, the Postmates Accused

       Instrumentalities store work schedule information for each such Driver (independent contractor)

       by virtue of the Postmates Fleet Driver App, which allows Drivers to set their availability for

       food order delivery opportunities.

131.   As discussed above (see ¶ 70), and on information and belief, the Postmates Accused

       Instrumentalities comprise a receiver for receiving a first request from a communication device

       associated with a hiring entity (e.g., the user of the Postmates Consumer App and/or the user of

       the Postmates web page at www.postmates.com). On information and belief, when a user seeks

       to place a food order using the Postmates apparatus, a first request is generated to obtain the

       work schedule information for the known available Drivers (independent contractors) in order to

       generate an estimated time of arrival (ETA). If acceptable, the user has the option of placing the

       food order and completing the transaction.

132.   As discussed above (see ¶ 71), and on information and belief, when a consumer submits a food

       order using the Postmates Accused Instrumentalities, the food order comprises a second request

       to engage and obtain the Postmates Driver in the vicinity, and to thereafter receive

       delivery/status information. On information and belief, the Postmates Drivers are notified via

       “push notification” when a new food order delivery opportunity is available for fulfillment. On

       information and belief, Drivers are notified of available dashes based on their proximity to the

       restaurant that the consumer has ordered from. On information and belief, a delivery opportunity

       is assigned to the first notified Driver that accepts the batch. The second request is confirmed,

       and the consumer is given real-time information regarding the Driver’s progress via the

       Postmates Consumer App.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            44
                 Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 45 of 47




133.   The foregoing infringement on the part of Defendants has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

134.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

       Defendant Postmates in the United States, and such apparatus directly performs all functionality

       as claimed.

135.   Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

136.   Defendants have each been on notice of infringement of the ‘000 Patent at least as early as the

       date each received service of the Original Complaint.

137.   On information and belief, each Defendant has a policy or practice of not reviewing the patents

       of others. Further on information and belief, each Defendant instructs its employees to not

       review the patents of others for clearance or to assess infringement thereof. As such, each

       Defendant has been willfully blind to the patent rights of Plaintiff.

138.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

139.   Defendants have jointly and severally entered into and formed a joint enterprise for the purpose

       of exploiting and profiting from the sale and use of the Accused Instrumentalities, as detailed

       herein.

140.   On information and belief, the Defendants have together entered into an express or implied

       agreement to exploit and profit from the sale and use of the Accused Instrumentalities. On

       information and belief, Defendants generate revenues, business goodwill, and market share,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           45
                   Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 46 of 47




       which bolsters their respective reputations and ability to generate sales to other customers in this

       District.

141.   On information and belief, the actions of the Defendants were carried out in furtherance of the

       common purpose of exploiting and profiting from the use of Accused Instrumentalities in this

       District.

142.   On information and belief, the actions of the Defendants complained of herein benefit

       Defendants and, as such, exhibits a common pecuniary interest (including but not limited to

       revenues, goodwill, market share, and sales advantage) among the Defendants.

143.   On information and belief, each of the Defendants are sophisticated parties and entered into

       agreements such that each Defendant exercises control of the use of the accused

       instrumentalities.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that each Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of each Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its damages suffered because of each Defendant’s

               willful infringement of the Asserted Patents;

       4.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       5.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       6.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              46
             Case 6:20-cv-01073 Document 1 Filed 11/20/20 Page 47 of 47




                                        JURY DEMAND

     GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.


Dated: November 20, 2020                         Respectfully Submitted

                                                 /s/ M. Scott Fuller
                                                 Thomas Fasone III
                                                 Texas Bar No. 00785382
                                                 tfasone@ghiplaw.com
                                                 M. Scott Fuller
                                                 Texas Bar No. 24036607
                                                 sfuller@ghiplaw.com
                                                 Randall Garteiser
                                                 Texas Bar No. 24038912
                                                 rgarteiser@ghiplaw.com

                                                 GARTEISER HONEA, PLLC
                                                 119 W. Ferguson Street
                                                 Tyler, Texas 75702
                                                 Telephone: (903) 705-7420
                                                 Facsimile: (888) 908-4400


                                                 Raymond W. Mort, III
                                                 Texas State Bar No. 00791308
                                                 raymort@austinlaw.com
                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Ave, Suite 2000
                                                 Austin, Texas 78701
                                                 Tel/Fax: (512) 865-7950

                                                 ATTORNEYS FOR
                                                 GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       47
